Citation Nr: 0609303	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  97-32 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for plantar warts of 
the right foot, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for plantar warts of 
the left foot, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

When the case was most recently before the Board in August 
2004, it was remanded for further evidentiary development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration. 

The Board notes that entitlement to a total rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU) was denied by unappealed rating decision 
in September 2003.  In March 2006, the veteran's 
representative submitted a written brief presented asserting 
that the veteran was essentially unemployable due to his 
service-connected disabilities.  As this appears to be a new 
claim for TDIU, the matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The degree of severity of the veteran's right foot 
disability does not more nearly approximate severe than 
moderately severe.  

2.  The degree of severity of the veteran's left foot 
disability does not more nearly approximate severe than 
moderately severe.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right foot disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5278, 5283, 5284 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for left foot disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5278, 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a September 2004 
letter from the originating agency to the veteran and his 
representative.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit and 
identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating for the disabilities on appeal, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that higher 
disability evaluations are not warranted for the veteran's 
service connected foot disabilities.  Consequently, an 
effective date for a higher disability evaluation will not be 
assigned, so there can be no possibility of any prejudice to 
the appellant in not notifying him of the evidence pertinent 
to that element.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  Therefore, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  


Evidentiary Background

Service connection for callouses of both feet was granted by 
rating action in May 1972.  An initial noncompensable 
disability evaluation was assigned.  By subsequent rating 
action in February 1994, the RO assigned a 10 percent 
disability evaluation for each foot.  These evaluations were 
continued by rating action in August 1996.

During periodic physical examination in March 1997, the 
veteran reported pain on walking and pain in the callused 
areas while standing.  The calluses were also painful on 
pressure.  The veteran was able to rise on his toes and heels 
for a limited period of time.  While the veteran had some red 
callus beneath each fourth toe area, function of the feet was 
normal and there was no deformity.  X-rays revealed no 
significant bone or joint abnormality.  While the veteran 
walked carefully, the examiner noted no limp.  There were no 
secondary skin or vascular changes.  The examiner noted no 
evidence of significant abnormality.  

Thereafter, the RO issued a rating action in April 1997 that 
denied a rating in excess of 10 percent for his right and 
left foot calluses.  The veteran appealed the decision 
claiming that he experienced a great deal of pain.  
Subsequent VA and private medical records show that the 
veteran underwent treatment for painful calluses.   A VA 
outpatient treatment record in October 1997 notes that the 
veteran had hypertrophic, deformed, and discolored nails in 
all digits.  His symptoms were complicated by grossly 
misfitted footwear that was too loosely fastened.  

Private treatment records from Dr. Patrick S. Agnew, dated 
from June 2000 to September 2003, show continued complaints 
of pain with enucleation of foot lesions.  

In August 2000, the veteran was afforded a fee-basis VA 
compensation and pension examination.  The veteran reported 
that over the years his feet had become more painful.  
Despite medical treatment, insoles, etc., his pain continued.  
He noted pain while driving and walking any distance.  He 
reported that the pain was excruciating at times requiring 
him to rest or stop walking.  He complained of pain, 
weakness, stiffness, swelling, heat and fatigue.  He also 
reported lack of endurance with standing and walking.  His 
pain was brought on by normal walking, working, and daily 
functions.  Nothing seemed to alleviate his symptoms.  The 
veteran was employed as a vehicle service driver for the 
Postal Service.  

Physical examination revealed calluses on both feet that were 
tender to palpation.  The examination of his feet revealed no 
edema, instability, or weakness.  His skin showed no vascular 
changes, but he did have onychomycosis bilaterally in all 
toes.  There was no evidence of hammertoe, high arch, or claw 
foot.  He did have hallux valgus of the right foot with 15-
degree angulation at the first metatarsal phalangeal joint 
(MTPJ) and 15 degrees at the dorsal angulation at the first 
MTPJ.  The veteran required shoe inserts.  The veteran's 
posture was normal, but his gait was abnormal as he tried to 
walk on his heels on the lateral edges of his feet.  He had 
limitation in standing and walking due to pain and he 
reported pain just upon standing up from a seated position.  
X-rays showed a short left fifth proximal phalanx.  
Otherwise, the studies were unremarkable.  

By rating action in October 2001, an increased rating of 20 
percent for each foot was granted, effective March 13, 1997.  

In a January 2002 statement, Dr. Agnew opined that the 
veteran's overall situation was "extremely debilitating."  
The veteran's pain had been recalcitrant to several different 
treatment methods.  It was felt that the veteran was not a 
suitable candidate for any kind of work involving walking or 
standing.  

In August 2002, the veteran had tylomas derided with pads 
placed on both feet.  Subsequent records show that the 
veteran underwent debridement of calluses in October 2002, 
December 2002, March 2003, and July 2003. 

At an October 2002 hearing before the undersigned, the 
veteran acknowledged that he did not miss a significant 
amount of time from work due to his foot disabilities.  He 
asserted that he would have been disciplined by his superiors 
at the Postal Service if he used too much sick time.  He 
reported that he retired early due to foot pain after 32 
years of service with the Postal Service.  He was 55 years 
old at the time of his retirement.  

Pursuant to a prior Board remand, the veteran was afforded 
another fee-basis VA examination in June 2003.  The veteran 
was noted to have bilateral plantar warts treated 
conservatively with no effective long-term amelioration.  The 
veteran reported pain at rest as well as with standing and 
walking.  He noted utilization of cushion devices in his 
shoes with some benefits.  The examiner noted that the 
veteran's posture and gait were within normal limits.  
Despite tenderness to palpation, the examiner noted that 
there was no appreciable peri-edema, erythema, or ecchymosis.  
The veteran had mild hammertoe deformity of the left foot and 
no appreciable pes planus, pes cavus, or hallux valgus.  X-
rays revealed degenerative changes and hammertoe deformity of 
the right foot and mild hammertoe deformity of the left foot.  

A September 2003 treatment record from Dr. Agnew notes that 
the veteran definitely had severe equinios deformity and 
moderate pain at the metatarsal head level.  His 
neurovascular status was unchanged.  

In March 2005, the veteran underwent a VA compensation and 
pension examination.  The veteran had no history of foot-
related hospitalization or surgery, trauma, or neoplasm.  He 
did not use assistive devices; however, he wore corrective 
shoes or orthotic inserts which only partially relieved his 
symptoms.  He was only able to stand for 15-30 minutes.  He 
was able to walk more than 1/4 mile, but less than 1 mile.  He 
had pain on motion at the bilateral plantar aspect.  There 
was no instability, but there was tenderness bilateral.  
Despite the veteran's complaints, the examiner noted that 
there was no limited motion or abnormal motion.  Swelling 
while standing was noted, but the veteran had no redness, 
stiffness, or heat.  While the veteran reported flare-ups, 
they only occurred several times a years, less than monthly.  
The flare-ups lasted less than one day and the veteran a 50 
percent increased limitation.  The veteran was noted to have 
lack of endurance of the left foot, but not the right, while 
standing or walking.  He had spasm in the right foot, but not 
the left.  

On examination, the veteran had no abnormal motion, crepitus, 
edema, effusion, fatigability, instability, mass, muscle 
atrophy, painful motion, redness, spasm, heat, or weakness.  
The veteran was noted to have severe tenderness over the 
plantar aspect of both feet.  He had tender callus formation 
on both feet with no ulceration or skin breakdown and no 
coolness.  While the veteran's gait was normal, there was 
evidence of abnormal weight bearing.  Inspection of his shoes 
revealed increased wear on the outside edge of both heels.  
The veteran had normal circulation.  The veteran did not have 
flatfeet, pes cavus, or hallux valgus.  Hammertoes were noted 
on the second, third, and fourth toes of both feet.  There 
was no evidence of malunion or nonunion of the tarsal or 
metatarsal joints.  




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the feet are rated under Diagnostic Codes 
5276 through 5284 of the Rating Schedule.  38 C.F.R. § 4.71a.  
Diagnostic Code 5276 provides that severe, unilateral pes 
planus, with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities warrants a 20 percent 
evaluation.  A 30 percent evaluation is assigned for 
pronounced, unilateral, acquired pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Bilateral pronounced acquired pes 
planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances warrants a 50 
percent disability evaluation.  

Under Diagnostic Code 5278, acquired claw foot (pes cavus) 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads 
warrants a 20 percent evaluation if unilateral and a 30 
percent evaluation if bilateral.  Claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity warrants a 30 percent evaluation if unilateral and 
a 50 percent evaluation if bilateral.  

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 10 percent evaluation where it is moderate, a 20 
percent evaluation where it is moderately severe, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  Similarly, other foot injuries are 
assigned a 10 percent evaluation if the disability is 
moderate, a 20 percent evaluation if the disability is 
moderately severe, or a 30 percent evaluation if the 
disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service-connected plantar warts are currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Having reviewed the evidence of record pertaining to 
the veteran's right and left foot disabilities, the Board 
concludes that they are appropriately rated as 20 percent 
disabling under that diagnostic code.  

In this regard the Board notes that the most recent VA 
examination, conducted in March 2005, revealed pain and 
tenderness to palpation and an inability to stand for more 
than 30 minutes or walk more than one mile.  However, 
examination revealed no objective evidence of heat, redness, 
weakness, stiffness, or fatigability of either foot.  
Similarly, he had no painful motion.  Moreover, the veteran's 
gait was noted at that time to be normal.  While the veteran 
complained of flare-ups, these flare-ups occurred less than 
monthly and lasted for less than one day.   

These findings are consistent with prior examinations in 
March 1997 that revealed no evidence of significant 
abnormality and August 2000 which showed no evidence of 
edema, instability, or weakness with no evidence of 
hammertoe, high arch, or claw foot.  Similarly, despite the 
January 2002 opinion from Dr. Agnew that the veteran's 
overall situation was extremely debilitating, during his 
hearing before the Board, the veteran acknowledged that he 
had not missed a significant time from work due to his 
service-connected foot problems.  

The Board acknowledges Dr. Agnew's opinion regarding the 
severity of the veteran's service-connected foot 
disabilities.  However, the Board has placed greater 
probative weight on the March 2005 VA compensation and 
pension examination report which included a review of the 
veteran's medical history, medical records, and a detailed 
examination of the veteran.  The Board concludes that the 
preponderance of the evidence shows that the overall 
impairment of each foot more nearly approximates moderately 
severe than severe.  

The Board has also considered whether higher ratings for the 
veteran's right and left foot disabilities are warranted 
under any other potentially applicable diagnostic code.  
However, the evidence demonstrates that the veteran does not 
have flatfoot with marked deformity or marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation.  The Board also notes that there is no evidence 
that either foot disability is manifested by claw foot or 
malunion or nonunion of the tarsal or metatarsal bones in 
either foot.  The Board therefore finds that a rating in 
excess of 20 percent for either service-connected foot 
disability is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for plantar warts of the right foot is 
denied.

An increased rating for plantar warts of the left foot  is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


